Citation Nr: 1140240	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-37 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from February 1971 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board)on appeal from a rating decision entered in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the Veteran's previously denied claim for service connection for a lumbar spine disorder, to include residuals of a low back injury, was found to have been reopened based on receipt of new and material evidence.  However, the reopened claim was denied on the merits.  This was followed by the conduct of a hearing before the Board, sitting at the RO, in January 2009.  By its remand of June 2010, the Board directed the VA's Appeals Management Center (AMC) to undertake the necessary actions to comply with the VA's duty-to-notify obligations, and following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran sustained one or more injuries to his low back in service, to include one incident in which he thrown to the ground after a rocket explosion, although there is but one episode of low back pain demonstrated in either period of military service, which occurred during the last month or so of his second period of active duty.

2.  A preponderance of the evidence is against a showing of a chronic low back disorder, to include residuals of a low back injury, in service or related to either period of military service or any event in service.





CONCLUSION OF LAW

A lumbar spine disorder, to include residuals of a low back injury, was not incurred in or aggravated by service, nor may arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist & Stegall Compliance

This matter was remanded by the Board in June 2010 in order to permit VA to comply with its duty to notify and assist obligations.  All of the actions previously sought by the Board through its prior development request have been substantially completed as directed, and neither the Veteran, nor his representative, contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the June 2010 letter from the AMC to the Veteran, which the Board notes was focused upon a merits-based adjudication of the Veteran's already reopened claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No discussion of the elements set out for reopening previously denied claims under Kent v. Nicholson, 20 Vet. App. 1 (2006), was included and given the prior reopening of the claim, none was required.  The June 2010 letter had been preceded by the RO's letter of March 2006 regarding the assignment of disability ratings and effective dates per Dingess, supra.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished long after the initial RO action, in contravention of Pelegrini, but any error as to the timing of the notice provided was cured by the RO's subsequent readjudication of the claim presented through its preparation and mailing of a supplemental statement of the case in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA medical examination with respect to his claimed low back disorder during the course of the appeal in order to evaluate the nature and etiology of that disorder.  The report from that examination is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented because it addressed the disability in the context of the Veteran's medical history and the medical evidence, and because the etiology opinion provided was supported by a clear rationale.  No objection as to the conduct of that examination is voiced by the Veteran or his representative, although the Veteran's disagreement with the opinion as to the absence of a nexus of his lumbar spine disorder to service is noted.  On that basis, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).


Analysis

Initially, the Board notes that the Veteran's claim for service connection for a lumbar spine disability was previously denied by RO action in November 1999.  The evidence of record in November 1999 did not include the Veteran's official service treatment records, and it is noted that, following various unsuccessful attempts by VA to obtain the records in question, a formal determination was entered by the RO in March 1999 as to the unavailability of those records.  However, in June 2003, following VA's receipt of a claim to reopen, the Veteran's official service treatment records were located by the National Personnel Records Center and then received by the RO later in the same month for inclusion in the Veteran's VA claims folder.  While the Board notes that the RO found that the newly located service treatment records represented new and material evidence with which to reopen the prior denial, 38 C.F.R. § 3.156(c) dictates a different approach, involving the Board's de novo review of the record without regard to finality of the November 1999 action, or in other words, its review all of the evidence on file as if the prior decision in November 1999 had never occurred.  See 38 C.F.R. § 3.156(c) (2010).  This affords a greater scope of review than that provided by the RO and is in no way prejudicial to the Veteran or his interests.  

Service personnel records indicate that the Veteran served in Vietnam from April 1969 to March 1970, during which time his primary occupational specialty was as a general vehicle repairman.  No awards or decorations identifying combat involvement were received as to either period of active duty.  

The Veteran points to a May 1969 incident as illustrating the occurrence of a back injury.  Service examination and treatment records indicate that the Veteran sought medical attention in May 1969 for a complaint of right inguinal pain after heavy lifting, but no back-related complaint or abnormality was documented.  A separation examination in December 1970 revealed no complaints or findings of a low back disorder.  A period of medical treatment was required in March 1973 for unspecified musculospastic disease and muscle strain which entailed the thoracic spinal region.  Medical assistance was received in November 1976 for low back pain after loading lumber; the initial assessment was of muscle spasm, followed by evaluation by a physician that led to entry of an assessment of lumbar muscle strain, secondary to improper body mechanics.  A physical profile was assigned for low back pain at that time that prohibited lifting of weight in excess of 15 pounds, as well as stooping or squatting exercises.  On a separation medical examination in November 1976 the Veteran complained of recurrent back pain; examination findings yielded a diagnosis of acute low back pain since October 1976.  

The Veteran indicates in oral and written testimony that he sustained a low back injury in Vietnam at the age of 19 years when during the course of performing assigned duties as a mechanic, a rocket landed nearby and he was pushed to the ground, thereby injuring his low back.  No medical treatment was initially received as others were more severely injured; however, he indicates that medical assistance was sought on various, subsequent occasions, some of which are not fully documented in his service treatment records.  In addition, he produces certain other evidence, including various internet articles regarding low back disorders and lay statements from certain individuals.  In those written statements received by VA in January 2009, one such lay affiant reported having been initially acquainted with the Veteran in 1974 during military service and recalling that at that time and subsequently the Veteran stated that he sustained a back injury in Vietnam and had two subsequent back injuries.  The other lay affiants, none of whom served with the Veteran in the military, reported that the Veteran's back problems began in the early 1970s.  

The Veteran's account of an enemy rocket explosion in close proximity to him while on active duty in Vietnam is not documented in any of his service department records, however, the Veteran's account is not incredible and its occurrence and the report of a back injury are therefore conceded for the purposes of determining entitlement to service connection for residuals of that injury or any resulting lumbar spine disability.  In order to establish service connection, it must be established that chronic disability resulted from a disease or injury originating in service and, here, the question is what, if any, disability was the result of the inservice low back injury.  The Veteran's account of multiple instances of inservice low back treatment is not substantiated.  In fact, service treatment records identify but a single episode of low back pain occurring during the last month or months of the Veteran's second period of service, after lifting lumber.  There is no indication that medical assistance was sought in the immediate postservice years for any continuing low back problems and it is significant that no history of any inservice back difficulties is set forth in the voluminous records with respect to low back pathology initially demonstrated in the 1990s following on-the-job and other back injuries and leading to several lumbar spine surgeries for treatment of disc herniation and associated degenerative joint and disc disease.  The record documents a twisting injury to the back when cutting trees in July 1994, followed by medical treatment in September 1995 after bending and working on cars and industrial accidents in October 1995 and February 1996 leading to lumbar spine injuries and receipt of Worker's Compensation benefits therefor.  

As indicated above, where a disability is not shown to be chronic in service, as is the case, here, there must be shown a nexus between postservice chronic disability and military service or any event thereof.  Here, the Veteran produces no medical evidence of any such nexus, to include finding or opinion from a medical professional linking current disablement of his lumbar spine to service or any service event, including inservice back injury.  The Veteran himself provides an account of continuing back symptomatology following his back injury in service and he offers statements from others as to the existence of back problems dating to the early 1970s, but nothing indicating that he sought medical attention for any postservice back complaint until the mid-1990s and only after a series of documented back injuries unrelated to service.  Given the absence of contemporaneously documented complaints or any documented attempt on his part to seek or obtain medical treatment for his complaints until many, many years after his last service discharge, the evidence of continuity of pertinent symptomatology is outweighed by evidence to the contrary.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints, as one factor weighing against the claim for service connection); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  In this instance, many years elapsed without any contemporaneous documentation of complaints related to that injury or medical treatment for years thereafter weighs against the Veteran's credibility and the probative weight of his account of chronic disablement following inservice injury.  

VA afforded the Veteran a VA spine examination in June 2007, findings and opinions from which culminated in entry of a diagnosis of lumbosacral degenerative disc disease with postoperative residuals of a herniated nucleus pulposus at L3-4.  A medical opinion was provided by the examining VA physician, based on his review of examination findings and the record as a whole, that it was less likely than not that the diagnosed lumbar spine disorder was related to the brief episodes of low back strain in service.  The VA examiner noted that service treatment records identified a thoracic spine injury in 1973, as well as low back strain in 1975 and 1976.  Post service low back injuries in 1995 and 1996 were cited, with diagnosis of a herniated nucleus pulposus and surgical treatment following.  No medical evidence or opinion to the contrary is offered by or on behalf of the Veteran.  

In all, a preponderance of the evidence is against entitlement of the Veteran to service connection for a lumbar spine disorder, to include residuals of inservice injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a lumbar spine disorder, to include residuals of an injury involving the low back, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


